DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 17, 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
4.	Claim(s) 1, 3-10, 12-16, 18, 19, 21, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ito (EP 3378677, of record) and further in view of Baldwin (US 2009/0090447, of record) and Reuter (US 2004/0118499, of record).  
Ito is directed to a tire construction comprising at least one carcass layer, at least one steel belt layer (claimed belt plies), and at least one cap layer (claimed overlay) (Paragraph 5).  Ito further states that such a tire is suitable for a wide variety of vehicles, including passenger vehicles and heavy load vehicles (Paragraph 55).  
In terms of the cap layer, Ito teaches the use of organic fiber cords, such as nylon and aramid (Paragraph 26).  In such an instance, however, Ito fails to specifically disclose a hybrid cord comprising at least one nylon yarn and at least one aramid yarn.  In any event, it is extremely well known and conventional to use individual organic fiber materials or a combination of organic fiber materials in a wide variety of tire components, wherein a combination of materials provides the benefits of each fiber material.  Baldwin, for example, recognizes the known use of hybrid cords (at least one nylon yarn and at least one aramid yarn) to expand the range of tire cord properties (Paragraph 6) and suggests that such cords can be used in tire belt layers (Paragraphs 2 and 67).  One of ordinary skill in the art at the time of the invention would have found it obvious to use an aramid/nylon hybrid cord in the overlay ply of Ito given that Ito suggests the use of aramid fibers and nylon fibers in an overlay ply and Baldwin recognizes benefits associated with using the combination of such materials in tire belt layers (overlay plies are recognized as being belt layers).  Reuter is further provided to specifically evidence the use of hybrid cords comprising aramid and nylon in an overlay tire component of passenger car tires (Paragraphs 13 and 24).  It is further noted that Baldwin is broadly directed to pneumatic tires (Paragraph 2) and such would be applicable to any of the tires taught by Ito.  Again, there is a reasonable expectation of success when forming the overlay ply of Ito with a hybrid cord.
With further respect to the hybrid cord, Baldwin teaches (a) the use of aramid yarns having a fineness between 220 dtex and 3,300 dtex and a twist between about 3 and about 16 tpi and (b) the use of polyamide yarns having a fineness between 220 dtex and 2,100 dtex and twist between about 3 and about 16 tpi (Paragraphs 62 and 63).  Given such a disclosure, one of ordinary skill in the art at the time of the invention would have found it obvious to form the hybrid cord of Baldwin with the claimed combination of structural features given that Baldwin teaches ranges that substantially encompass the claimed ranges and Applicant has not provided a conclusive showing of unexpected results (lack of comparative examples comprising hybrid cord assemblies and falling outside the scope of the claimed invention).       
Also, the preferred range of aramid twists is greater than the preferred range of polyamide twists (Paragraphs 62 and 63), suggesting the claimed relationship.   
Additionally, with respect to claim 1 (and claims 7-10), the general disclosure in Paragraph 63 suggests cord constructions in which the polyamide yarn and cord twist are the same or slightly different and Applicant has not provided a conclusive showing of unexpected results for the claimed relationship.
As to claim 16, the claimed construction is encompassed by the ranges of Baldwin and Applicant has not provided a conclusive showing of unexpected results for the claimed hybrid cord (lack of comparative examples comprising a hybrid cord that falls outside the scope of the claimed hybrid cord).
With respect to claim 18, the claimed angles are consistent with conventional overlay belt plies.  It is emphasized that overlay plies are extremely well known and commonly included in a wide variety of tire constructions.  Reuter provides one example of such an arrangement. 
Regarding claim 19, Reuter evidences the common width values for overlay strips (Paragraph 25). 
As to claim 21, Baldwin teaches an exemplary embodiment in which the hybrid cord has a gauge or diameter of 27 mils (approximately 0.69 mm).  One of ordinary skill in the art at the time of the invention would not have expected the overall topping rubber thickness to exceed 1 mm (and thus form an overall thickness outside the upper end of the claimed range).  It is emphasized that conventional topping rubber thickness values would not have formed an overall ply thickness greater than 1.7 mm. Ito further states that a cap ply thickness is preferably between 0.5 mm and 2.0 mm (Paragraph 53).     	
With respect to claim 22, Reuter evidences the common density values in overlay plies (Paragraph 25).  
Response to Arguments
5.	Applicant's arguments filed October 17, 2022 have been fully considered but they are not persuasive. 
	Regarding (1) and (2), it is initially noted that the claims are directed to a tire article as opposed to a method of manufacturing a tire.  The claim language “helically wound overlay strip” is directed to the method of manufacture and thus, fails to further define the structure of the claimed tire article (no evidence that the claimed method results in a materially different tire article).  
	As to (3)-(15), Ito is directed to a tire construction having a cap ply 30 (corresponds with claimed overlay ply).  Ito further states that “example cord materials” include nylon and aramid (Paragraph 26).  It is agreed that Ito fails to expressly teach the use of hybrid cords or cords forming with multiple materials.  However, it is extremely well known and conventional to use individual materials or a combination of materials when forming tire reinforcing cords used in a wide variety of tire components, including tire belt plies, as shown for example Baldwin.  It is noted that Baldwin is broadly related to “pneumatic tires containing a cord reinforcement of such cabled textile yarns” (Paragraph 2 and claim 14).  The fact that Baldwin is “more particularly directed to heavy load tires such as aircraft tires” fails to teach away from using hybrid cords in non-aircraft tires.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments.  A fair reading of Baldwin suggests the manufacture of tires in general (emphasis on Paragraph 2 and claim 14) and the benefits outlined by Baldwin are equally applicable to any number of tire designs.
	With further respect to (3)-(15), Baldwin (Paragraphs 62 and 63) teaches hybrid cords having the following characteristics:
At least one aramid yarn
At least one nylon yarn
Said at last one aramid yarn has a linear density between about 220 dtex and about 3,300 dtex
Said at least one aramid yarn is twisted in the Z direction at values between about 3 and 16 tpi
Said at least one nylon yarn has a linear density between 220 dtex and about 2,100 dtex
Said at least one nylon yarn is twisted in the Z direction at values between about 3 and 16 tpi
Said yarns are plies together in an S direction at values between about 3 and about 16 tpi 
	
These characteristics encompass a wide variety of cord constructions that satisfy the broad ranges of the claimed invention.  For example, the disclosure of “at least one aramid yarn” is seen to, at a minimum, describe the use of a single aramid yarn or two aramid yarns.  It is emphasized that the claims define a wide variety of cord constructions and it appears that said constructions are fully encompassed by the cord constructions of Baldwin.  Also, Applicant has not provided a conclusive showing of unexpected results for the claimed cord constructions (lack of comparative cord constructions having, for example, first and second materials and characteristics outside the scope of the claimed invention).  There is absolutely no evidence that the cord constructions encompassed by the broad ranges of the claimed invention unexpectedly result in superior properties/characteristics. 
	Applicant further argues that the teachings of Baldwin are not applicable to tires other than aircraft tires.  The Examiner respectfully disagrees.  As detailed above, Paragraph 2 and claim 14 of Baldwin clearly suggest that the disclosed hybrid cords are not limited to aircraft tire applications.  This is further evidenced by Reuter, which is directed to passenger vehicles and includes an overlay ply formed with hybrid cords.  There is absolutely nothing in Baldwin that limits the use of specific hybrid cords to aircraft tires.     
	Applicant contends that Ito teaches a preferred embodiment having two carcass plies.  Ito is directed to a tire construction including at least one carcass layer, at least one steel belt layer, and at least one cap ply layer (Abstract).  Paragraph 45 of Ito specifically states that “the carcass 12 may be formed of one ply”.  Thus, a tire formed with a single carcass ply is expressly taught by Ito.
	Applicant contends that the Examiner’s assumption that “overlay plies are recognized as being belt layers” is incorrect.  The general term “belt layers” is in fact recognized as encompassing all of the reinforcing layers in the crown or belt region and such includes common working belt layers and cap layers/overlay plies.  Kumagai (US 6,585,918- Column 6, Lines 57+), for example, includes the following language:
	The belt 7 comprises two or more rubberized cross-cord layers 7A and a cap belt layer 7B covering the outer circumference thereof.          


	The cross-cord layers correspond with the common working belt layers and the cap layer corresponds with a cap belt layer.  All of these layers are recognized as “belt layers”.    
	Reuter is further applied to recognize the specific use of hybrid cords in overlay or cap belt layers.  Again, Baldwin broadly directs one having ordinary skill in the art at the time of the invention to use hybrid cords in one or more belt plies and Reuter is provided to evidence the specific use of hybrid cords (nylon and aramid) in one type of belt ply, that being an overlay or cap belt ply.  Fritsch (US 6,601,378) is further cited to evidence the extensive use of hybrid cords in any number of common tire components (Column 6, Lines 11+).  It is emphasized that hybrid cords are conventionally used in a wide variety of tire components, it being noted that tire components are commonly described as including a plurality of individual mixtures and “mixtures thereof”.  One of ordinary skill in the art at the time of the invention would have found it obvious to use an aramid/nylon hybrid cord in the overlay ply of Ito since such cords are consistent with those that are commonly used in tire components in general, including overlay or cap belt plies.          
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        October 20, 2022